


Exhibit 10.2
FORM OF
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS
APPLICABLE TO AWARDS
PURSUANT TO THE 2005 MANAGEMENT INCENTIVE PLAN
Effective October 21, 2014
The following terms and conditions shall apply to awards made under the McKesson
Corporation 2005 Management Incentive Plan (the “Plan”) to an executive,
managerial or professional employee of the Company who is specifically
designated as a participant in the Plan. Capitalized terms used herein are
defined in the Plan or in Section 10. In the event these terms and conditions
conflict with the terms of the Plan document, the Plan document shall control.
1.
Participant.

Only an active employee of the Company who is employed in an executive,
managerial or professional capacity may be designated as a Participant under the
Plan; provided, however, that designation as a Participant is contingent upon
the execution and delivery to the Company of an agreement, within a period
following presentment and in a form that is satisfactory to the Company,
regarding confidentiality, intellectual property and/or other restrictive
covenants, as well as compliance with such agreement; and provided, further,
that the Committee shall determine in its sole discretion whether the
Participant has complied with the provisions of any such agreement, which
determination shall be conclusive and binding on all interested persons.
The Committee shall review those employees who are eligible to participate in
the Plan and recommended by management and determine which of those employees
will become Plan Participants. The Committee may add to or delete individuals
from the list of designated Participants at any time and from time to time, at
its sole discretion. The Committee has delegated the authority to approve Plan
Participants to the Chief Executive Officer of the Company.
Participation in the Plan during the Performance Period does not guarantee
payment of an Actual Award under the Plan for the Performance Period.
Participation in the Plan during one Performance Period does not guarantee
participation during a subsequent Performance Period.
A.
New Hires.

An employee hired after the beginning of the Performance Period must be in an
eligible position and actively at work prior to the January 1 that falls within
the Performance Period in order to be a Participant for the Performance Period.
B.
Transfers and Promotions.

An employee promoted into or transferred from an ineligible position to an
eligible position during the Performance Period must be actively at work for a
minimum of three months during the Performance Period in the new eligible
position to be a Participant.
An employee designated as a Participant in the Plan for the Performance Period
who is demoted from or transferred from an eligible position to an ineligible
position during the Performance Period



--------------------------------------------------------------------------------




must be actively at work in the eligible position for a minimum of three months
during the Performance Period to be a Participant.
2.
Individual Target Award.

The Individual Target Award is the percentage of base annual salary specified at
the beginning of the Performance Period (or beginning of participation, if
later) for a Participant.
A.
Transfers, Promotions and Demotions.

A Participant who moves during the Performance Period from one eligible position
to a new eligible position with a higher Individual Target Award will, in
general, have the determination of his or her Actual Award prorated between the
two Individual Target Awards, provided that the Participant is actively at work
for a minimum of three months of the Performance Period in the new eligible
position having the higher Individual Target Award.
A Participant who during the Performance Period is demoted to or transferred to
a new eligible position with a lower Individual Target Award will have the
determination of his or her Actual Award prorated in management’s discretion.
Notwithstanding the foregoing, any proration must be based on the achievement of
Performance Goals for the Performance Period.
3.
Performance Measures and Goals.

Each Participant shall have one or more Individual Performance Measures.
Individual Performance Measures may be quantitative, qualitative or both. The
Performance Goals (defined in Article F of the Plan) established for each
segment of the Company are referred to as the Business Scorecard. A
Participant’s Individual Performance Measures and the Performance Goals, taken
as a whole, will determine the amount of the Participant’s Actual Award.
A Participant who changes jobs and / or organizations during the Performance
Period may have different Business Scorecards applicable to each job /
organization. The Participant may, in management’s discretion, have the
determination of his or her Actual Award prorated between the two Business
Scorecards.
4.
Individual Performance Modifier.

Actual Awards will be adjusted, in management’s discretion, to reflect the
Participant’s individual contribution to Business Scorecard results and the
Participant’s Individual Performance Measures.
5.
Other Individual Requirements.

Notwithstanding any provision of the Plan to the contrary, no amount shall be
payable with respect to the Performance Period unless the Committee certifies
that it is satisfied that the requirements (performance or otherwise) associated
with such payment have been fully met. Such requirements may include, but are
not limited to:
•
Completion of the Company’s Legal and Regulatory Compliance and Ethics Training
Program.


2



--------------------------------------------------------------------------------




6.
Award Determination.

Any payment to a Participant shall be based on Business Scorecard results during
the Performance Period as modified by the Participant’s Individual Performance
Modifier. The Actual Award is determined by:
•
Taking the Covered Compensation received during the Performance Period;

•
Multiplying by the Individual Target Award;

•
Multiplying that result by the Business Scorecard results (actual vs. target);

•
Adjusting the result determined above, up or down, by the Individual Performance
Modifier.

Management and the Committee shall review and approve, modify or disapprove the
Actual Award, if any, to be paid to a Participant for the Performance Period.
Management and the Committee reserve the right to reduce or increase or
eliminate the individual payments determined according to the above method. No
Personal Modifier shall exceed 150%.
Notwithstanding the foregoing, any Awards to Covered Employees shall be made and
determined in a manner consistent with the Plan and Section 162(m) of the Code.
7.
Effect of a Termination of Employment, Prior to the End of the Performance
Period, on Awards.

A.
Termination of Employment for Other Than Death, Retirement, Severance or
Long‑Term Disability.

If the Participant ceases to be a bona fide employee of the Company prior to the
payment of the Actual Award, for any reason other than death, Retirement,
Severance or Long-Term Disability, the Participant’s interest in the Awards
shall be forfeited and no amount shall be payable to the Participant with
respect to service during the Performance Period.
B.
Termination of Employment by Reason of Death or Long‑Term Disability.

If the Participant ceases to be a bona fide employee of the Company due to death
or Long‑Term Disability during the Performance Period, the Participant (or the
Participant’s Beneficiary, if payment is made on account of the death of the
Participant) shall be entitled to receive an Actual Award as calculated under
Paragraph 6 above.
C.
Termination of Employment by Reason of Retirement.

If the Participant ceases to be a bona fide employee of the Company due to
Retirement prior to January 1 of the Performance Period, the Participant’s
interest in the Awards shall be forfeited and no amount shall be payable to the
Participant with respect to service during the Performance Period.
If the Participant ceases to be a bona fide employee of the Company due to
Retirement on or after January 1 of the Performance Period, the Participant
shall be entitled to receive an Actual Award as calculated under Paragraph 6
above.

3



--------------------------------------------------------------------------------




D.
Termination of Employment by Reason of Severance.

If the Participant ceases to be a bona fide employee of the Company due to
Severance prior to January 1 of the Performance Period, the Participant’s
interest in the Awards shall be forfeited and no amount shall be payable to the
Participant with respect to service during the Performance Period.
If the Participant ceases to be a bona fide employee of the Company due to
Severance on or after January 1 of the Performance Period, the Participant shall
be entitled to receive an Actual Award as calculated under Paragraph 6 above.
8.
Data Privacy.

By accepting the Award, the Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
his or her personal data as described in this document by and among, as
applicable, the Participant’s employer (the “Employer”) and the Company for the
exclusive purpose of implementing, administering and managing participation in
the Plan.
The Participant understands that the Company and the Employer hold certain
personal information about the Participant, including but not limited to his or
her name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of
Company stock or directorships held in the Company, details of all compensation
or any other entitlement to Company-sponsored benefits for the purpose of
implementing, administering and managing the Plan (“Data”). The Participant
understands that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, such as in the United
States of America, and that the recipient’s country may have different data
privacy laws and protections than the Participant’s country. The Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the local human resources
representative. The Participant authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing participation in the Plan. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, without
cost, by contacting in writing the local human resources representative. The
Participant understands, however, that refusing or withdrawing consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the local human resources representative.
9.
GOVERNING LAW.

The law of the State of Delaware shall govern all question concerning the
construction, validity and interpretation of the Plan and any Awards, without
regard to the state’s conflict of laws rules.
10.
Definitions.

Capitalized terms shall have the same meaning as provided in the Plan.
Additional capitalized text that is not included in the Plan, but is used in
this Statement of Terms and Conditions, shall have the meaning set forth below:
(a)
“Actual Award” means the finally determined amount payable under the Plan for a
Performance Period.


4



--------------------------------------------------------------------------------




(b)
“Awards” means, collectively, Individual Target Awards and Actual Awards.

(c)
“Covered Compensation” means regular wages earned by and paid to the Participant
during the Performance Period, including any Paid Time Off (PTO) pay. Covered
Compensation does not include any other compensation received during the
Performance Period, including, but not limited to, earnings received during a
paid leave, overtime or commission pay.

(d)
“Long-Term Disability” shall mean a physical or mental condition in respect of
which the administrator of the Company’s long-term disability plan has
determined that the Participant is eligible to receive income replacement
benefits; or, if the Participant is not then a participant in the Company’s
long-term disability plan, a physical or mental condition that the administrator
of the Company’s long-term disability plan determines would have rendered the
Participant eligible to receive income replacement benefits, had the Participant
been enrolled in such plan.

(e)
“Retirement” means termination from the Company with age plus years of service
equal to at least 65.

(f)
“Severance” means participation in and entitlement to benefits under the
Company’s Severance Pay Plan in accordance with the terms and conditions of such
plan.


5

